Citation Nr: 0718253	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-24 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
left knee condition.   

2.   Whether the effective date for a temporary total 
evaluation for convalescence from left shoulder surgery 
should be extended later than November 1, 2006. 

3.  Entitlement to an increased rating for a left shoulder 
disability, now rated as 30 percent disabling. 

4.  Entitlement to an increased rating for a right eye 
disability, now rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
September 1978 and from June 1979 to December 1983. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for service 
connection for the residual conditions of surgery to remove a 
left knee osteochondroma. 

The veteran testified before the Board by videoconference 
from the RO in December 2006.  The veteran also provided 
testimony and submitted documents relevant to claims for 
increased ratings for right eye and left shoulder 
disabilities.  

The issues of an extended temporary total evaluation and an 
increased rating for a left shoulder disability and an 
increased rating for a right eye disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  In December 1992, the RO denied service connection for a 
left knee injury with osteochondroma.  The veteran did not 
express disagreement within one year, and the decision became 
final. 

2.  Lay statements and medical evidence received since the 
last final disallowance of the claim, although new, are not 
material to the reason for the previous denial and do not 
raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

No new and material evidence has been received to reopen a 
final disallowed claim for service connection for a left knee 
injury and for the residual conditions of surgery to remove a 
left knee osteochondroma.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004 and a rating 
decision in August 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2005 
statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in engineering units in the United States 
Marine Corps.  He contends that a left knee injury occurred 
in service and was aggravated by service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110 (West 
2002), 38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2006).  When determining whether a 
defect, infirmity, or disorder is "noted" at entrance into 
service, supporting medical evidence is needed.  Crowe 
v. Brown, 7 Vet. App. 238 (1994).  Mere transcription of 
medical history does not transform information into competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

In an August 16, 1978, enlistment physical examination, the 
veteran reported no history of a knee condition, and the 
examiner noted no knee abnormalities. 
However, at recruit training on August 30, 1978, the veteran 
sought treatment for left knee pain.  In September 1978, an 
examiner noted the veteran's reports of experiencing pain and 
"giving out" of his left knee for one to two years.  A 
private physician had diagnosed a tumor or cyst in his knee.  
Although the physician had recommended surgery, none had been 
performed.  The military examiner diagnosed possible 
osteochrondrosis.  A military medical board conducted an 
examination, reviewed concurrent X-rays, and diagnosed a 
large osteochondroma of the left knee.  The board determined 
that it existed prior to service, and the veteran was 
medically discharged for failure to meet enlistment 
standards.  In October 1978, the veteran underwent surgery to 
remove the benign osteochondroma and was asymptomatic with no 
restriction of activity by December 1978.  In April 1979, the 
veteran was reexamined by a military physician and found fit 
for full duty.  He enlisted and assumed active duty status in 
June 1979. 

Subsequent service medical records are silent for any 
symptoms, diagnosis, or treatment for any left knee disorders 
including residual conditions from the 1978 surgery.  There 
is no discharge physical examination record in the file.   A 
VA examination in April 1984, four months after discharge, 
showed no left knee symptoms or abnormalities.  A VA examiner 
in May 1986 also noted no left knee abnormalities.  In July 
1986, another VA examiner noted the veteran's report of his 
ability to "run other players off the court" while playing 
basketball.  However, in September 1992, a VA examiner noted 
tenderness, crepitus, and slightly decreased flexion of the 
left knee with no laxity, instability, malunion, or nonunion.  
The examiner diagnosed left knee arthritis. 

In December 1992, the RO denied a claim for service 
connection for an osteochondroma of the left knee because the 
condition was noted as existing prior to service and not 
aggravated by service.  The veteran did not express 
disagreement within one year and the decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The RO received the 
petition to reopen the claim in May 2004. 

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

Since December 1992, the RO received a substantial number of 
in-patient and outpatient VA records.  Most address other 
unrelated conditions.  However, in October 2004, a VA 
examiner noted the veteran's reports of left knee pain not 
relieved by medication and noted the possibility of a 
meniscus tear.  X-rays showed no abnormalities but a magnetic 
resonance image (MRI) obtained in December 2004 showed 
subchondral edema and cysts in the lateral femoral condyle.  
The veteran was provided a leg brace for support.  Examiners 
made no comment on any relationship between the veteran's 
current condition and any aspect of service.  

In his December 2006 Board hearing, the veteran stated that 
he injured his knee in service and that it was further 
aggravated by service.  He directed the Board's attention to 
military treatment and subsequent discharge prior to surgery 
in 1978.  He stated that he was unable to walk more than 200 
feet and used a leg brace.  The veteran also submitted 
several statements from medical providers and lay persons.  
One statement was from a private physician that confirmed the 
veteran's orthopedic condition that limited walking and 
required the use of a leg brace.  

The Board concludes that evidence received since December 
1992, although new, is cumulative, does not relate to 
unsubstantiated fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  The veteran's restatement of the events of his 
initial two months of service, discharge for failure to meet 
enlistment standards, and subsequent surgery is consistent 
with the medical records previously considered by the RO in 
1992, and is therefore cumulative.  Medical evidence received 
since 1992 showed that the veteran developed left knee pain 
and arthritis not earlier than 1992, and cysts in the left 
knee not earlier than 2004, many years after service.  
Although the veteran stated that his knee was aggravated in 
service, he did not indicate when or how the aggravation 
occurred. A military medical board determined that the 
condition identified in recruit training existed prior to his 
first enlistment.  The veteran received the appropriate 
treatment, enlisted again after he met the physical 
standards, and completed his service with no medical evidence 
of a knee injury or other disorder.  No medical evidence has 
been received that challenges the determination of a 
preexisting condition or that relates his current condition 
to any aspect of service.  Therefore, the new medical 
evidence is not material to the reason for the previous 
denial.  

As no new and material evidence has been submitted since the 
last final disallowance of the claim, the Board must deny the 
petition to reopen the claim for service connection for a 
left knee injury and the residual conditions of surgery to 
remove a left knee osteochondroma, arthritis, and cysts of 
the left knee.  The preponderance of the evidence is against 
this claim, and the "benefit of the doubt" rule is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The petition to reopen a claim for service connection for a 
left knee condition is denied.  




REMAND

In October 2006, RO denied an extension of a total temporary 
rating and increased ratings for left shoulder and right eye 
disabilities.  The RO transferred the claims file to the 
Board in November 2006.  In his December 2006 Board hearing, 
the veteran expressed disagreement with the denial of an 
extended date for a temporary total evaluation and increased 
rating for a left shoulder disability and for an increased 
rating for a right eye disability.  A written transcript of 
his testimony is in the file.  The Board will accept the 
testimony as a specific and timely notice of disagreement 
since the applicable records were under the jurisdiction of 
the Board at the time.  38 C.F.R. § 20.300 (2006).   Even 
though the veteran waived consideration of new evidence by 
the agency of original jurisdiction, VA must provide the 
veteran and his representative with a statement of the case 
and an opportunity to respond and to perfect an appeal if 
desired.  38 C.F.R. § 20.200, 20.201, 20.202 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case which addresses the issues of 
entitlement to an extension of a 
temporary total rating for convalescence, 
entitlement to an increased rating for a 
left shoulder disability, and entitlement 
to an increased rating for a right eye 
disability.  Notify the veteran of his 
appeal rights and provide an opportunity 
to respond and to perfect an appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


